[Cite as Stewart v. Banks, 2012-Ohio-4036.]
                              STATE OF OHIO, NOBLE COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


KEVIN M. STEWART                              )   CASE NO. 12 NO 393
                                              )
        PETITIONER                            )
                                              )
VS.                                           )   OPINION AND
                                              )   JUDGMENT ENTRY
EDWARD BANKS, WARDEN                          )
NOBLE CORRECTIONAL                            )
INSTITUTION                                   )
                                              )
        RESPONDENT                            )

CHARACTER OF PROCEEDINGS:                         Petition for Writ of Habeas Corpus

JUDGMENT:                                         Dismissed.

APPEARANCES:

For Petitioner:                                   Kevin M. Stewart, Pro se
                                                  #614-069
                                                  Madison Correctional Institution
                                                  P.O. Box 740
                                                  London, Ohio 43140


For Respondent:                                   Atty. Mike DeWine
                                                  Attorney General of Ohio
                                                  Atty. Maura O’Neill Jaite
                                                  Senior Assistant Attorney General
                                                  Criminal Justice Section
                                                  150 East Gay Street, 16th Floor
                                                  Columbus, Ohio 43215

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                  Dated: August 27, 2012
[Cite as Stewart v. Banks, 2012-Ohio-4036.]
PER CURIAM.


        {¶1}    Petitioner Kevin M. Stewart filed a pro se petition for writ of habeas

corpus with this Court.          Petitioner was convicted in Delaware County, Ohio, for

possession of drugs, a third degree felony pursuant to R.C. 2925.11(A). Petitioner

was sentenced to four years in prison, and is now incarcerated at the Noble

Correctional Institution.       Petitioner claims that he is being improperly imprisoned

because the trial court used the wrong sentencing statute when it determined the

penalty in this case in September of 2011. Petitioner contends that the trial court

should have applied an amended version of R.C. 2929.14 that reduced the maximum

penalty for non-specified third degree felonies from five years to three years. The

amendment was effective as of September 30, 2011. Petitioner submits that he

should receive the benefit of the reduced sentencing provision pursuant to R.C.

1.58(B), which states: “If the penalty, forfeiture, or punishment for any offense is

reduced by a reenactment or amendment of a statute, the penalty, forfeiture, or

punishment, if not already imposed, shall be imposed according to the statute as

amended.” Because the trial court imposed a prison term of four years instead of

three years or less, Petitioner believes that the sentence is void and that his case

should be remanded for proper sentencing under the amended sentencing statute.

        {¶2}    Respondent has filed a motion to dismiss, arguing that the petition

should be dismissed due to filing deficiencies, on res judicata grounds, and because

Petitioner does not state a cognizable claim for relief in habeas. Respondent is

correct in all of its arguments.
                                                                                     -2-

       {¶3}   Petitioner failed to file a certified inmate statement account as

mandated by R.C. 2969.25(C). This procedural defect is grounds for dismissal. R.C.

2969.25(C) requires an inmate filing a civil action against a government entity to file

an affidavit of indigency in order to have prepayment of full filing fees waived. This

affidavit must contain a statement of the balance in the inmate's account for each of

the six months prior to filing the civil action, and the statement must be certified by

the institutional cashier. Additionally, the affidavit must contain a statement setting

forth all cash and other things of value owned by the inmate. These requirements

are mandatory for proper filing of habeas petitions where filing fees are not prepaid.

State ex rel. Alford v. Winters, 80 Ohio St.3d 285, 286, 685 N.E.2d 1242 (1997);

Wilson v. Miller, 7th Dist. No. 12 BE 6, 2012-Ohio-1303, ¶13. Failure to attach the

certified account statement results in the dismissal of the petition.

       {¶4}   In addition, Petitioner previously filed a petition for habeas corpus with

the Fifth District Court of Appeals, and that petition was dismissed. Stewart v. State

of Ohio, 5th Dist. No. 11CAD100088, 2012-Ohio-339. The doctrine of res judicata

applies to habeas filings, and dismissal is warranted if the petitioner has filed

previous petitions in which the alleged error was or could have been raised. Wooton

v. Brunsman, 112 Ohio St.3d 153, 2006-Ohio-6524, 858 N.E.2d 413, ¶6.                The

sentencing error alleged by Petitioner could have been raised in his prior habeas

filing. For that reason also, the instant petition must be dismissed.

       {¶5}   Finally, Petitioner has not alleged that he has the right to be

immediately released from confinement.         Petitioner only alleges that the prison
                                                                                      -3-

sentence that was imposed was too long.            Habeas relief is only available to

petitioners who are entitled to immediate release from confinement. Pewitt v. Lorain

Correctional Inst., 64 Ohio St.3d 470, 472, 597 N.E.2d 92; R.C. 2725.17 (1992).

Petitioner acknowledges that he was sentenced on September 30, 2011, and that he

was given a four-year prison term. There is nothing in the petition that indicates any

reductions or credits were applied to the four-year prison term. Thus, we will assume

arguendo (based on Petitioner's own filings with this petition) that the prison term will

expire on or about September 30, 2015. Petitioner recognizes that the maximum

lawful prison term was at least three years, which would place Petitioner in lawful

confinement until September 30, 2014.             Based on Petitioner's filings, he

acknowledges that he is not entitled to be released until at least September 30, 2014.

Therefore, he has not alleged that he is entitled to immediate release from

confinement. Hence, Petitioner provides a third reason to dismiss his petition.

       {¶6}   For the aforementioned three reasons, the petition for writ of habeas

corpus is hereby dismissed.

       {¶7}   Costs taxed against Petitioner. Final order. Clerk to serve notice as

provided by the Civil Rules.

Waite, P.J., concurs.

Donofrio, J., concurs.

DeGenaro, J., concurs.